Case 1:20-cr-00164 Document1 Filed 08/13/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on

Dee. b, 209A

UNITED STATES OF AMERICA : CRIMINAL NO.
v. t UNDER SEAL
AUDIAS FLORES SILVA, also known — : 21 U.S.C. §§ 959(a), 960(b)(1)(B) (Gi) and
as “Jardinero,” : (b)(1)(A), and 963
(Conspiracy to Distribute Five
Defendant. Kilograms or More of Cocaine, and One

Kilogram or More of Heroin for
Importation into the United States)

18 U.S.C. § 924(c)(1)(A)G) and
(c)(1)(B)(ii) (Carrying, Using, and
Possessing a Firearm in Relation to a Drug
Offense)

18 U.S.C. § 2 (Aiding and Abetting)

21 U.S.C. §§ 853 and 970 (Forfeiture)

 

INDICTMENT
The Grand Jury charges that:
COUNT ONE
Beginning at least in or about 2012 and continuing thereafter, up to in or about 2019, the
exact dates being unknown to the Grand Jury, in the countries of Mexico, the United States and
elsewhere, the Defendant, AUDIAS FLORES SILVA, also known as “Jardinero,” and other
names known and unknown to the Grand Jury, together with others, did knowingly, intentionally,

and willfully conspire to distribute: five (5) kilograms or more of a mixture or substance containing
Case 1:20-cr-00164 Document1 Filed 08/13/20 Page 2 of 4

a detectable amount of cocaine, a Schedule II controlled substance; and one (1) kilogram or more
of a mixture or substance containing a detectible amount of heroin, a Schedule J controlled
substance, intending, knowing, and having reasonable cause to believe that each substance would
'be unlawfully imported into the United States from a place outside thereof, in violation of Title
21, United States Code, Section 959(a) and 960; all in violation of Title 21, United States Code,
Section 963.

With respect to the Defendant, the controlled substances involved in the conspiracy
attributable to the Defendant as a result of his own conduct, and the conduct of other conspirators
reasonably foreseeable to him, is: five (5) kilograms or more of a mixture or substance containing
a detectable amount of cocaine, in violation of Title 21, United States Code, Section
960(b)(1)(B)(ii); and one (1) kilogram or more of a mixture or substance containing a detectible
amount of heroin, in violation of Title 21, United States Code, Section 960(b)(1)(A).

(Conspiracy to Distribute 5 Kilograms or More of Cocaine and 1 Kilogram or More

of Heroin Intending, Knowing, and Having Reasonable Cause to Believe that Such

Substances Will Be Unlawfully Imported into the United States, in violation of Title

21, United States Code, Sections 959(a), 960 and 963.)

COUNT TWO

From at least in or about 2012, and continuing thereafter, up to and including in or about
2019, the Defendant AUDIAS FLORES SILVA, also known as “Jardinero,” did knowingly
and intentionally use, and carry one or more firearms, during and in relation to one or more drug
trafficking crimes, to wit: the crime charged in Count One, and did knowingly and intentionally
possess such firearms, in furtherance of said drug trafficking crimes, one or more of which firearms

was a destructive device, in violation of Title 18, United States Code, Sections 924(c)(1)(A)G@),

924(c)(1)(B)(ii), and 2.
Case 1:20-cr-00164 Document1 Filed 08/13/20 Page 3 of 4

(Use and Possession of a Firearm, in violation of Title 18, United States Code,
Sections 924(c)(1)(A)(i) and 924(c)(1)(B)(ii), and Aiding and Abetting, in violation
of Title 18, United States Code, Section 2.)

CRIMINAL FORFEITURE ALLEGATION

The United States hereby gives notice to the Defendant that upon conviction of the Title
21 offense alleged in Count One of this Indictment, the Government will seek forfeiture in
accordance with Title 21, United States Code, Sections 853 and 970, of all property constituting
or derived from any proceeds the Defendant obtained directly or indirectly as the result of the
alleged Title 21 violation, and all property used or intended to be used in any manner or part to
commit, and to facilitate the commission of such offense. |

If any of the above-described forfeitable property, as a result of any act or omission of the

Defendant:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third person;
(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be subdivided
without difficulty; .
i
//
H
H
Hf
H
Case 1:20-cr-00164 Document1 Filed 08/13/20 Page 4 of 4

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) to seek

forfeiture of any other property of the said Defendant up-to the value of the above forfeitable

property.

(Criminal Forfeiture, in violation of Title 21, United States Code, Sections 853 and

970.)

By:

A TRUE BILL:

 

Foreperson

be

MARLON COBAR

Acting Chief

Narcotic and Dangerous Drug Section
U.S. Department of Justice
Washington, D.C. 20530

 

KIRK HANDRICH

Trial Attorneys

Narcotic and Dangerous Drug Section
Criminal Division .

U.S. Department of Justice
Washington, D.C. 20530

Telephone: (202) 598-2950
